UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 28, 2017 ORITANI FINANCIAL CORP. (Exact name of Registrant as specified in its charter) Delaware 001-34786 30-0628335 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 370 Pascack Road, Township of Washington, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(201) 664-5400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On February 28, 2017, Oritani Bank, the banking subsidiary of Oritani Financial Corp., closed on the sale of its last remaining Investment in Real Estate Joint Ventures.The approximate pretax gain on the transaction is $20.4 million.The impact of this transaction will be reflected in the financial statements as of March 31, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORITANI FINANCIAL CORP. Date: March 1, 2017 By: /s/ John M. Fields, Jr. John M. Fields, Jr. Executive Vice President and Chief Financial Officer (Duly Authorized Representative)
